IN THE COMMONWEALTH COURT OF PENNSYLVANIA


J.B,                                   :
                        Petitioner     :        SEALED CASE
                                       :
              v.                       :        No. 644 M.D. 2018
                                       :
Pennsylvania State Police,             :
                         Respondent    :


PER CURIAM                            ORDER


              NOW, April 22, 2022, upon consideration of Petitioner’s

application for reargument, to which no answer was filed, the application is

denied.